Per Curiam.

The indictment, in this case, charges that the defendant, on, &c., at, &c., not being licensed, &c., did sell to one Peter Cluck intoxicating liquor by a less quantity than a quart, to-wit: one gill, for ten cents, contrary, &c. Verdict and judgment against the defendant. Upon the trial, the Court, over the defendant’s objection, allowed the State to give evidence tending to prove, that the defendant, in a back room of the house in which the liquor was sold, kept a billiard table. This ruling was erroneous. The evidence, to say the least of it, was not pertinent to the case, and may have misled the jury in estimating the quantum of punishment.
The judgment is reversed, with costs. Cause remanded.